Exhibit 10.4
May 20, 2010
Borders Group, Inc.
100 Phoenix Drive
Ann Arbor, Michigan 48108
Computershare Inc.
Computershare Trust Company, N.A.
250 Royall Street
Canton, Massachusetts 02021

  Re:    Amendment of Warrant and Registration Rights Agreement.

Ladies and Gentlemen:
     Borders Group, Inc., a Michigan corporation (the “Company”), and
Computershare Inc., a Delaware corporation, and its wholly-owned subsidiary,
Computershare Trust Company, N.A., a federally-chartered trust company
(collectively, the “Warrant Agent”), are parties to a Warrant and Registration
Rights Agreement dated as of April 9, 2008, as amended (the “Warrant
Agreement”). Except as otherwise provided herein, all capitalized terms used
without definition herein have the respective meanings provided in the Warrant
Agreement.
     BGP Holdings Corp., Pershing Square, L.P. and Pershing Square II, L.P.
(collectively, “Pershing Square”) are the record holders and beneficial owners
of all 14,700,000 outstanding Warrants issued pursuant to the Warrant Agreement.
     The Company proposes to enter into a Securities Purchase Agreement (the
“Securities Purchase Agreement”) with LeBow Gamma Limited Partnership, a
Delaware limited partnership (the “Purchaser”). Pursuant to the Securities
Purchase Agreement, the Company expects to issue to the Purchaser 11,111,111
shares (the “Purchaser Shares”) of the Company’s common stock, no par value per
share (“Common Shares”). Subject to approval by the shareholders of the Company
in accordance with the listing rules of the New York Stock Exchange (the
“Shareholder Approval”), the Company is also obligated pursuant to the
Securities Purchase Agreement to issue to the Purchaser a stock purchase warrant
(the “Purchaser Warrant”) exercisable to acquire 35,130,000 Common Shares (as
adjusted as provided in the Purchaser Warrant, the “Purchaser Warrant Shares”).
In the event that the Shareholder Approval is not obtained, the Company will be
obligated pursuant to the Securities Purchase Agreement to issue to the
Purchaser a Stock Appreciation Right (the “Purchaser Stock Appreciation Right”).
In accordance with Section 1.3(c) of the Purchaser Stock Appreciation Right, the
Purchaser may, under certain limited circumstances, elect to receive Common
Shares (“Section 1.3(c) Shares”) upon its exercise of the Purchaser Stock
Appreciation Right. In addition, in accordance with Section 1.4 of the Purchaser
Stock Appreciation Right, the Company has the right under certain circumstances
to replace the Purchaser Stock Appreciation Right in whole or in part with a
warrant substantially in the form of the Purchaser Warrant (the “Purchaser
Substitute Warrant”).
     Copies of the Securities Purchase Agreement, form of Purchaser Warrant and
form of Purchaser Stock Appreciation Right are attached hereto as Exhibit A.

 



--------------------------------------------------------------------------------



 



     In order to facilitate the transactions contemplated by the Securities
Purchase Agreement, the Company, Pershing Square and the Warrant Agent hereby
agree that the definition of the term “Change of Control Event” as set forth in
the Warrant Agreement is hereby amended to add the following at the end of such
definition:
     “Notwithstanding the foregoing, in accordance with the letter agreement
dated as of May 20, 2010 (the “Letter Agreement”) between and among the Company,
the Warrant Agent and BGP Holdings Corp., Pershing Square, L.P. and Pershing
Square II, L.P. (collectively, “Pershing Square”), the acquisition by the
Purchaser, any Affiliate of the Purchaser, any BSL Affiliate (in each case, and
only for purposes of this sentence, as such terms are defined in the Securities
Purchase Agreement) or any permitted transferee, successor or assignee thereof
of (i) up to 11,111,111 shares of Common Stock, (ii) if the Shareholder Approval
is obtained, the Purchaser Warrant and the Purchaser Warrant Shares issuable
upon the exercise of the Purchaser Warrant, (iii) if the Shareholder Approval is
not obtained, the Purchaser Stock Appreciation Right, (iv) if the Purchaser
Stock Appreciation Right is issued, any Section 1.3(c) Shares in accordance with
Section 1.3(c) of the Purchaser Stock Appreciation Right and (v) if the
Purchaser Stock Appreciation Right is issued, any Purchaser Substitute Warrant
issued in accordance with Section 1.4 of the Purchaser Stock Appreciation Right
and any Common Shares issued upon the exercise of any Purchaser Substitute
Warrant, shall not by themselves constitute a Change of Control Event, so long
as (i) the Company is in compliance with the Warrant Agreement, as amended and
supplemented from time to time, and (ii) the Company seeks the Shareholder
Approval at or prior to its next annual general meeting of shareholders, the
Company recommends the Shareholder Approval without material qualification, and
all shares of Common Stock held by Purchaser, any Affiliate of Purchaser or any
BSL Affiliate are voted in favor of the Shareholder Approval to the fullest
extent permitted by the rules of the Trading Market and applicable law. All
capitalized terms used without definition in the preceding sentence shall have
the respective meanings provided in the Letter Agreement.”
     In accordance with Section 5.5 of the Warrant Agreement, concurrently with
the issuance of the Purchaser Shares to the Purchaser pursuant to the Securities
Purchase Agreement, the Company will cause the Warrant Agent to issue to
Pershing Square such number of additional Warrants (having the same terms as the
current outstanding Warrants) that are exercisable to acquire 2,701,837 Common
Shares, at an initial exercise price, subject to adjustment as provided in the
Warrant Agreement, of $0.65 per share.
     In accordance with Section 5.5 of the Warrant Agreement, the Company will
concurrently with the issuance of the Purchaser Warrant or the Purchaser Stock
Appreciation Right to the Purchaser pursuant to the Securities Purchase
Agreement cause the Warrant Agent to issue to Pershing Square additional
Warrants (having the same terms as the current outstanding Warrants) that are
exercisable to acquire 8,542,399 Common Shares at an initial exercise price,
subject to adjustment as provided in the Warrant Agreement, of $0.65 per share.

2



--------------------------------------------------------------------------------



 



     In the event of any amendment or modification of the Securities Purchase
Agreement (or any related document) from the forms of such documents provided to
Pershing Square as of the date hereof, as attached hereto as Exhibit A, which
change affects the amount or pricing terms of any securities issued or issuable
in connection therewith, and as a condition to effecting any such change, the
Company and Pershing Square will agree upon any necessary adjustments to the
Exercise Price and the issuance of new Warrants to Pershing Square, as
applicable, in each case in accordance with and as contemplated by the Warrant
Agreement.
* * * * *

3



--------------------------------------------------------------------------------



 



     Except as amended as expressly provided herein, the parties agree that the
Warrant Agreement will remain in full force and effect in accordance with its
terms and conditions.

            BGP HOLDINGS CORP.
      By:   /s/ William A. Ackman       Its: Authorized Representative          
      PERSHING SQUARE, L.P.
      By:   Pershing Square Capital Management, L.P.       Its: Investment
Manager               By:   PS Management GP, LLC       Its: General Partner    
          By:   /s/ William A. Ackman       Its: Managing Member                
PERSHING SQUARE II, L.P.
      By:   Pershing Square Capital Management, L.P.       Its: Investment
Manager               By:   PS Management GP, LLC       Its: General Partner    
    By:   /s/ William A. Ackman       Its: Managing Member              

Agreed and acknowledged
this May 20, 2010:
BORDERS GROUP, INC.

         
By:
  /s/ Mark R. Bierley    
Its:
 
 
Executive Vice President and Chief Financial Officer    
 
        COMPUTERSHARE INC.    
 
       
By:
  /s/ Neda Sheridan    
Its:
 
 
Vice President    
 
        COMPUTERSHARE TRUST COMPANY, N.A.    
 
       
By:
  /s/ Neda Sheridan    
Its:
 
 
Vice President    

4



--------------------------------------------------------------------------------



 



         

EXHIBIT A

5